

116 HR 5487 IH: Veterans Cemetery Grants Improvement Act
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5487IN THE HOUSE OF REPRESENTATIVESDecember 18, 2019Mr. Sablan (for himself and Mr. Steil) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for an increase in the maximum amount of
			 Department of Veterans Affairs grants to States and tribal organizations
			 for operating and maintaining veterans’ cemeteries.
	
 1.Short titleThis Act may be cited as the Veterans Cemetery Grants Improvement Act. 2.Increase in maximum amount of Department of Veterans Affairs grants to States and tribal organizations for operating and maintaining veterans’ cemeteriesSection 2408(e)(2) of title 38, United States Code, is amended by striking $5,000,000 and inserting $10,000,000.
		